 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          CLEARWATER PARTNERS, LLC,                      CASE NO. C19-0011JLR

11                               Plaintiff,                ORDER TO SHOW CAUSE
                   v.                                      REGARDING SUBJECT
12                                                         MATTER JURISDICTION
            NO. 8 MINE, LLC et al.,
13
                                 Defendants.
14

15          Before the court is Plaintiff Clearwater Partners, LLC’s (“Clearwater”) complaint.

16   (Compl. (Dkt. # 1).) Having reviewed Clearwater’s complaint, the court finds that

17   Clearwater has failed to allege an adequate basis for subject matter jurisdiction over this

18   action. The court therefore orders Clearwater within seven (7) days of the date of this

19   order to serve and file a submission providing the following information:

20          Clearwater asserts that the court’s jurisdiction is based on diversity of citizenship.

21   (Compl. ¶ 2.1.) For purposes of assessing diversity jurisdiction, the court must consider

22   the domicile of all members of a limited liability company. Johnson v. Columbia Props.


     ORDER - 1
 1   Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); see also Local Rules W.D. Wash.

 2   LCR 8(a). Clearwater alleges that it is a Washington State limited liability company with

 3   its principal place of business in Washington State. (Compl. ¶ 1.1.) Yet, Clearwater fails

 4   to allege the domicile of its members. (See generally id.) Further, Clearwater alleges

 5   that Defendant No. 8 Mine, LLC (“No. 8 Mine”), is a Delaware limited liability company

 6   with its principal place of business in Arizona (id. ¶ 1.2), but also fails to allege the

 7   domicile of any of No. 8 Mine’s members (see generally id.). Absent allegations of the

 8   domicile of all of Clearwater’s and No. 8 Mine’s members, the court cannot determine if

 9   Clearwater has properly invoked this court’s subject matter jurisdiction on the basis of

10   the parties’ diversity of citizenship. 1

11          Accordingly, the court ORDERS Clearwater to show cause why this case should

12   not be dismissed for lack of subject matter jurisdiction. If Clearwater fails to provide the

13   court with the information described above within seven (7) days of the date of this order,

14   the case will be dismissed without prejudice. Any Defendant who appears in this

15   //

16   //

17   //

18   //
            1
19            The court also notes that if any member of either Clearwater or No. 8 Mine is itself a
     corporate entity, Clearwater must provide information about the corporate citizenship of that
20   member as well, which is determined in the same manner described above—namely, by
     establishing the citizenship of each member who is a corporate entity. See Johnson, 437 F.3d at
     899 (examining the citizenship of a limited partnership whose partners included limited liability
21
     companies by looking to the citizenship of the members of those limited liability companies).
     This process continues until every layer of corporate membership has been reduced to the
22   domicile of its individual members.


     ORDER - 2
 1   proceeding prior to the foregoing deadline, may, but is not required to, respond to the

 2   court’s order to show cause within the same timeframe.

 3          Dated this 30th day of January, 2019.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
